Case 16-30494-KLP   Doc 28   Filed 09/18/20 Entered 09/18/20 16:31:52   Desc Main
                             Document     Page 1 of 6
Case 16-30494-KLP   Doc 28   Filed 09/18/20 Entered 09/18/20 16:31:52   Desc Main
                             Document     Page 2 of 6
Case 16-30494-KLP   Doc 28   Filed 09/18/20 Entered 09/18/20 16:31:52   Desc Main
                             Document     Page 3 of 6
Case 16-30494-KLP   Doc 28   Filed 09/18/20 Entered 09/18/20 16:31:52   Desc Main
                             Document     Page 4 of 6
Case 16-30494-KLP   Doc 28   Filed 09/18/20 Entered 09/18/20 16:31:52   Desc Main
                             Document     Page 5 of 6
Case 16-30494-KLP   Doc 28   Filed 09/18/20 Entered 09/18/20 16:31:52   Desc Main
                             Document     Page 6 of 6
